Citation Nr: 0310501	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  96-41 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the knees 
as secondary to service connected traumatic arthritis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1995 RO rating decision.  The Board 
remanded the case for additional development in August 2000.

REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 
et. seq., was enacted into law.  Implementing regulations 
were published by VA in August 2001, and made effective from 
date of the law's enactment.  38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2002).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

In January 2003, additional VA medical records pertaining to 
the veteran were associated with the claims file.  Obviously 
these records were received subsequent to the issuance of the 
last supplemental statement of the case (in May 2002).  
Neither the veteran nor his representative have waived RO 
review of these documents, and therefore they must be 
returned to the RO for initial consideration.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The claims file also indicates that the veteran underwent a 
left knee arthroscopy in July 1995, and a right knee 
arthroscopy in October 1995.  Both procedures apparently took 
place at the VA Medical Center (VAMC) in Shreveport, 
Louisiana.  Despite repeated requests to the Shreveport VAMC, 
the RO has thus far been unable to obtain discharge summaries 
related to these procedures, and it is questionable whether 
these summaries even exist.  Indeed, two Shreveport VAMC 
records associated with the claims file in January 2003 
specifically state that no discharge summaries were found.  
However, in accordance with 38 C.F.R. § 3.159(e)(1) (2002),  
the RO should determine if it is reasonably certain that 
these federal records do not exist or that further efforts to 
obtain them would be futile.  If such a determination is 
made, the RO should advise the veteran in writing, as 
detailed below.  

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

2.   Review the VA medical records 
associated with the claims file in 
January 2003, as well as any other 
pertinent records associated with the 
claims file following the issuance of the 
supplemental statement of the case in May 
2002.  

3.   Determine if it is reasonably 
certain that the discharge summaries 
relating to the veteran's left knee 
surgery in July 1995 and right knee 
surgery in October 1995 do not exist or 
that further efforts to obtain these 
records would be futile.  If such a 
determination is made, write to the 
veteran and: 

(a) identify the records VA was 
unable to obtain;
(b) explain the efforts VA made to 
obtain them; 
(c)  describe any further action VA 
will take regarding the claim 
including, but not limited to, 
advising that VA will decide the 
claim based on the evidence of 
record unless the veteran submits 
the records VA was unable to obtain; 
and 
(d)  advise the veteran that he is 
ultimately responsible of providing 
the evidence.  

4.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in 
full.  Ensure that all notification and 
development action required by the VCAA 
is completed.

5.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence 
(including the VA records associated with 
the claims file in January 2003) and 
discussion of all pertinent regulations, 
including the VCAA.  Allow an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


